TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00126-CR


Frank Dickson, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. 672396, HONORABLE NANCY HOHENGARTEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Because the trial court's written order granting Frank Dickson's motion to suppress
is in direct conflict with its oral pronouncements and the parties' subsequent actions, we abate this
appeal and remand to the trial court for a clarification as to whether it intended to grant or deny the
motion to suppress.  This appeal will be reinstated on October 23, 2006.

 
						Bea Ann Smith, Justice 
Before Justices B. A. Smith, Pemberton and Waldrop
Abated
Filed:   October 9, 2006